Name: Commission Regulation (EC) No 417/97 of 4 March 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 5. 3 . 97 IEN Official Journal of the European Communities No L 64/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 417/97 of 4 March 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17(14) thereof, The following Article lc is hereby added to Regulation (EC) No 1466/95: Article lc 1 . This Article shall apply to applications for export licences for milk and milk products exported in the form of products falling within subheading 0406 30 of the combined nomenclature , in accord ­ ance with the indent of Article 8 (3) of Regulation (EEC) No 3665/87 . 2 . The licence application and licence shall contain a reference to this Article in box 20 . 3 . The licence application shall be accompanied by the authorization granted by the competent author ­ ities to have recourse to the customs arrangements in question . 4. The Member State shall take the necessary measures under these arrangements for identifying and checking the quality and quantity of the product referred to in paragraph 1 for which a refund has been requested as well as the application of the rules on eligibility for refunds.' Whereas Commission Regulation (EC) No 1 466/95 (3), as last amended by Regulation (EC) No 1 895/96 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas Article 8 (3) of Regulation (EEC) No 3665/87 (*), as last amended by Regulation (EC) No 300/97 (6), allows refunds to be granted on ingredients of Community origin of processed cheese manufactured under the inward processing ar ­ rangements; whereas certain detailed rules should be laid down in order to ensure the proper operation and effect ­ ive supervision of this specific measure and, therefore, Regulation (EC) No 1466/95 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 206, 16 . 8 . 1996, p. 21 . 3) OJ No L 144, 28 . 6 . 1995, p. 22 . (4) OJ No L 247, 28 . 9 . 1996, p. 36 . (s) OJ No L 351 , 14. 12. 1987, p . 1 . (&lt; ¢ OJ No L 50, 20 . 2 . 1997, p . 18 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 64/2 EN Official Journal of the European Communities 5 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1997 . For the Commission Franz FISCHLER Member of the Commission